Citation Nr: 0320270	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of no 
percent for the service-connected psychoneurosis, for accrued 
benefit purposes.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), for accrued benefit 
purposes.

3.  Whether the June 1996 rating decision was clearly and 
unmistakably erroneous. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from March 1941 to December 1945.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the RO.  

In October 2002, the Board remanded the case to the RO for 
the adjudication of matters inextricably intertwined with 
this appeal.

In a Supplemental Statement of the Case issued in October 
2002, the RO denied, for accrued benefit purposes, an 
increased evaluation for the service-connected psychoneurosis 
and entitlement to a TDIU.  The appellant has continued her 
appeal.

In February 2003, the appellant also contended that she is 
entitled to additional pension benefits.  This matter is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Neither version of the regulations for rating mental 
disabilities is advantageous to the appellant.

2.  The service-connected psychoneurosis, for accrued benefit 
purposes, is shown to be productive of a disability picture 
that more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity, due to 
symptoms of impaired memory, impaired concentration, 
depressed mood, anxiety, disturbances of motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships; severe impairment in the ability to 
establish or maintain effective or favorable relationships 
with people is not demonstrated.

3. There is no competent evidence in the claims folder 
received prior to the veteran's death that demonstrates that 
it is at least as likely as not that the service-connected 
disabilities precluded substantially gainful employment 
consistent with the veteran's education and occupational 
history, for accrued benefit purposes.

4.  The RO's failure to adjudicate claims for a higher 
evaluation for the service-connected psychoneurosis and for a 
TDIU in June 1996 does not constitute a final adverse 
decision subject to CUE reversal or revision.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating 
for the service-connected psychoneurosis, for purposes of 
accrued benefits, are met.  38 U.S.C.A. §§ 1155, 5107, 5121, 
7104 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.130 including 
Diagnostic Code 9400 (effective prior to and as of Nov. 7, 
1996).  

2. The criteria for a total disability evaluation for 
individual unemployability due to service-connected 
disabilities have not been met, for purposes of accrued 
benefits. 38 U.S.C.A. §§  1155, 5121 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.1000, 4.16, 4.19 (2002). 

3.  The allegation that the RO committed CUE by failing to 
consider claims for a higher evaluation for the service-
connected psychoneurosis and for a TDIU in June 1996 fails to 
state a claim for which relief can be granted. 38 C.F.R. § 
3.104(a), 3.105 (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the appellant is not prejudiced by the Board's initial 
application of the regulations to her claims.  

In this case the appellant's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claims.  

Accordingly, the appellant is not prejudiced thereby, because 
there is no factual development, which could require VA 
assistance or additional notice.  

With respect to the CUE claim, one who requests reversal or 
revision of a prior decision is not considered to be "a 
claimant" within the meaning of the VCAA; consequently, the 
notice and development provisions of the VCAA are not applied 
in CUE adjudications.  See, e.g., Livesay v. Principi, 
15 Vet. App. 165 (2001).

Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A careful review of service medical records shows that the 
veteran was treated for gastrointestinal complaints in 
service, and was diagnosed with psychoneurosis.

In a January 1947 rating decision, the RO granted service 
connection for psychoneurosis, manifested by gastric 
complaints, and assigned a no percent rating, effective in 
December 1945. 

In an April 1987 rating decision, the RO denied entitlement 
to a TDIU on the basis of medical evidence showing that the 
veteran was severely disabled secondary to diabetes mellitus 
and residuals of cerebral thrombosis with hemiplegia. 
 
In correspondence received in October 1995, the appellant 
requested that she be made custodian or assigned guardianship 
for the veteran.  She indicated that the veteran had been 
receiving long-term care at a VA facility, and that the 
veteran was unable to walk.  She indicated that she had the 
veteran's Power of Attorney for many years.

The veteran underwent a VA examination in November 1995.  He 
reported that he had had several strokes, with the last one 
having occurred in November 1994.  He also had a number of 
mini-strokes.  He was currently at a VA facility for 
rehabilitation, secondary to strokes.  The veteran indicated 
that he had not been able to walk much at all since his 
stroke in 1994.

The veteran reported that he was a little bit nervous, but 
not a lot.  The appellant, who was present, indicated that 
the veteran became nervous and upset at times, more so than 
he told the examiner.  The veteran reported feeling depressed 
when he could not do things, and it worried him.  He cried 
often when he first came into the hospital, but not now.  He 
denied suicidal ideation.  The veteran felt hopeless somewhat 
and that his life was all over with, because he could not 
work anymore.

The veteran denied a lack of energy for his age, and 
indicated that he enjoyed occupational therapy.  He slept 
well, and denied any problem with nightmares.  The veteran 
was somewhat irritable, and may have an occasional angry 
verbal outburst.  The veteran denied homicidal ideation or 
assaultive behavior, hallucinations, delusions, and paranoia.  
He liked to be with other people and to socialize to the 
extent that he physically could socialize.  He took 
medication daily for depression.

Upon examination, the veteran was adequately dressed and 
groomed, alert, oriented, cooperative, and responsive to 
questions.  His mood appeared normal, and he did not look 
overtly to be acutely anxious or depressed.  His eye contact 
was fair.  His speech was normal, and his affect was normal.

The veteran's recent memory was markedly impaired, and his 
remote memory was mildly impaired; his concentration was 
markedly impaired.  He was unable to give the months of the 
year backward or the days of the week backward.  The examiner 
noted that part of his difficulty appeared to be anxiety.  

The veteran's fund of general information, abstract thinking, 
and judgment were intact.  The appellant handled all of his 
financial affairs.  The veteran appeared to be incompetent 
for VA purposes.  The diagnosis was that of psychoneurosis.
  
A February 1996 medical statement from the veteran's treating 
physician reflects that the veteran was chair bound and 
frequently very confused.  The physician indicated that the 
veteran was a severe management problem due to his physical 
and mental status.

In March 1996, the RO proposed to rate the veteran 
incompetent for purposes of payment of VA benefits.

In correspondence submitted in May 1996, the appellant 
indicated that the veteran was in need of nursing home care.

In a June 1996 rating decision, the RO rated the veteran 
incompetent for purposes of payment of VA benefits.

The VA progress notes dated in June 1998 show that the 
veteran was being treated for dementia, diabetes mellitus, 
depression, coronary artery disease, and atrial fibrillation. 

In a December 1998 letter, the administrator of an adult care 
residence indicated that the veteran had come to live there 
in April 1996, and that he now required more personal care.  
The veteran continued to lose abilities to do things for 
himself, and was in needed of nursing home care.

The VA progress notes dated in March 1999 reflect that the 
veteran was likely to remain as he was mentally and 
emotionally for the remainder of his life, and was not likely 
to improve.

In May 1999, a field examination was conducted.  The examiner 
noted that the veteran was non-ambulatory and incontinent of 
bowel and bladder.  He was alert and oriented only to 
immediate family.  All activities of daily living, except 
feeding, were done by staff.  The examiner noted that it was 
obvious the veteran remained incompetent.

The VA progress notes dated in May 1999 show an assessment of 
dementia and various Axis III diagnoses.  The veteran 
continued with a varying interest in avocational and social 
activity, depending on how he was feeling.

The records dated in July 1999 show an assessment of multi-
infarct dementia with depression.

The veteran died in August 1999.  His death certificate 
showed that the immediate cause of death was that of diabetes 
mellitus due to, or as the consequence of renal failure, due 
to or as the consequence of atrial fibrillation.  

On October 12, 1999, the RO received an application for DIC, 
death pension, and accrued benefits from the appellant.  

In a November 1999 rating decision, the RO granted 
entitlement to non-service-connected pension with aid and 
attendance, effective from May 1999, for purposes of accrued 
benefits, on the basis of evidence showing a number of 
debilitating conditions, and that the veteran was not able to 
secure and maintain a substantially gainful occupation.

In February 2001, the appellant's representative contended 
that the June 1996 RO rating decision contain clear and 
unmistakable error on the basis of the VA's failure to 
adjudicate the inferred issues of evaluating the service-
connected psychoneurosis and entitlement to a TDIU.

In a Supplemental Statement of the Case issued in October 
2002, the RO continued the no percent rating for the service-
connected psychoneurosis, for purposes of accrued benefits, 
and denied entitlement to a TDIU.

At the time of his death, the veteran's service-connected 
disabilities included:  Benign tumor, D2, 3, 4 area with 
limitation of the right shoulder, rated as 60 percent 
disabling; psychoneurosis, rated as no percent disabling; and 
removal of ganglion from the left forearm, rated as no 
percent disabling.  The veteran had also been awarded 
entitlement to special monthly pension on account of need of 
regular aid and attendance from May 1999.


III.  Accrued Benefits

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Evidence in the file at date of death, as used in 38 C.F.R. § 
3.1000(a), includes uncertified statements, which are 
essentially complete and of such weight as to establish 
service connection for disease or injury when substantiated 
by other evidence in file at date of death, or when 
considered in connection with the identifying, verifying, or 
corroborative effect of the death certificate.  38 C.F.R. 
§ 3.1000(d)(4)(i).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

In the case at hand, the veteran died in August 1999.  A 
review of the record reflects that service connection was 
already in effect for psychoneurosis, rated no percent 
disabling, at the time of the veteran's death.

The veteran was last examined by the VA for rating purposes 
in November 1995.  Based upon that examination and a 
diagnosis of psychoneurosis, the RO found the veteran to be 
incompetent, as reflected in a June 1996 rating decision.

The RO considered neither the issue of a compensable rating 
for the service-connected psychoneurosis, nor the issue of 
entitlement to a TDIU at that time.  The Board finds, 
however, that both of these issues were reasonably raised by 
the evidence of record at the time of the June 1996 RO rating 
decision and, as such, were pending at the time of the 
veteran's death in August 1999.

The only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  In this case, the appellant, as 
surviving spouse of the veteran, filed her claim for accrued 
benefits in October 1999, the same year as the veteran's 
demise.  She thus meets the one-year regulatory requirement 
for filing an accrued benefits claim.

Hence, in connection with its consideration of this appeal as 
to whether the June 1996 rating decision was clearly and 
unmistakably erroneous, the Board will address the claims of 
entitlement to a compensable rating for the service-connected 
psychoneurosis and entitlement to a TDIU, each for the 
purposes of accrued benefits, solely on the basis of the 
evidence that was actually or constructively of record at the 
time of the veteran's death in August 1999.


IV.  Legal Analysis-Evaluation of the Service-Connected
Psychoneurosis, For Purposes of Accrued Benefits


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The evidence indicates that the service-connected 
psychoneurosis had been classified primarily as an anxiety 
disorder.  The Board will evaluate the service-connected 
disability as generalized anxiety disorder under Diagnostic 
Code 9400.  

The Board notes that service connection is not in effect for 
multi-infarct dementia.  As such, symptoms attributable to 
this non-service-connected disability may not be considered 
in the evaluation of the service-connected psychoneurosis.  
38 C.F.R. § 4.14.

A noncompensable evaluation is warranted when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  Evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment warrants a 10 percent evaluation.  

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  

A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9400 (1995).  

The regulations for evaluation of mental disorders were 
revised, effective on November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the appellant's appeal, the criteria that are 
to the advantage of the appellant should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).
 
Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130 including Diagnostic 
Code 9400, effective on November 7, 1996, generalized anxiety 
disorder is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment due to mild or transient 
symptoms which: decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.-
10 percent

No interference with occupational and social functioning:  
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.-no percent

In this case, the evidence shows that the veteran had been 
taking medication daily for depression.  A report of the 
November 1995 VA examination reflects markedly impaired 
memory and concentration; however, no GAF (Global Assessment 
of Functioning) score was assigned.  The diagnosis at that 
time was psychoneurosis.  On the basis of the VA examination, 
the veteran was also found to be incompetent for purposes of 
payment of VA benefits.

More recent medical evidence shows a diagnosis of multi-
infarct dementia with depression.  Here, the Board 
acknowledges that the veteran's medical history is complex.  
In this regard, the Board is unable to disassociate the 
overlapping symptoms of impaired memory and impaired 
concentration due to the recently diagnosed dementia from the 
veteran's service-connected psychoneurosis.

As such, the overall medical evidence shows that the service-
connected psychoneurosis is manifested primarily by 
impairment of short- and long-term memory, depressed mood, 
anxiety, and disturbances of motivation that produced 
difficulty in establishing and maintaining effective work and 
social relationships.

While the evidence reflects that the veteran was largely 
incapable of performing the activities of daily living 
independently, such functional impairment has not been 
demonstrated as being attributed to any service-connected 
disabilities.
 
Accordingly, the evidence in the Board's opinion is 
reflective of considerable impairment and supports the 
assignment of a 50 percent rating based on either set of 
rating criteria.  

The medical evidence does not indicate the presence of 
suicidal ideation, obsessional rituals, near-continuous 
depression or panic attacks, or unprovoked irritability that 
would produce severe impairment in the ability to obtain and 
retain employment to warrant a rating higher than 50 percent.  

Thus, the Board finds that the evidence shows that the level 
of impairment due to the service-connected psychoneurosis 
more nearly approximates the criteria for a 50 percent rating 
(rather than the assigned no percent evaluation) under either 
the old or new version, for purposes of accrued benefits.  
38 C.F.R. § 4.7.  


V.  Legal Analysis-Entitlement to a TDIU,
For Purposes of Accrued Benefits

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total (i.e., less than 100 
percent), a total disability rating for compensation purposes 
also may be assigned when the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2002).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may be assigned nonetheless-on an extra-schedular basis-
upon a showing that he/she is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(2), 
4.16(b).

The record shows that the veteran had retired from working at 
age 62, and initially operated a small repair shop from his 
home.

As noted above, the veteran was entitled to compensation for 
the following service-connected disabilities under an 
existing rating or decision:  (1) benign tumor, D2, 3, 4 area 
with limitation of the right shoulder, rating 60 percent 
disabling; and (2) psychoneurosis, as shown above to be rated 
as 50 percent disabling.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, the 
Court), held that, when evaluating the severity of a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, early/excess fatigability, incoordination or pain 
on movement of a joint under 38 C.F.R. § 4.45. Here, the 
evidence does not indicate the presence of functional 
impairment due to pain, weakness, etc., associated with any 
service-connected disability, that is not contemplated by the 
rating currently assigned. However, because the service-
connected benign tumor, D2, 3, 4 area with limitation of the 
right shoulder, disability is rated at the 60 percent level, 
the veteran met the percentage requirements under 38 C.F.R. § 
4.16(a) for consideration of a total rating for compensation 
purposes based on unemployability.

In the Board's opinion, however, the overall evidence of 
record in the claims folder prior to the veteran's death in 
August 1999 does not show that the veteran was unemployable 
due to his service-connected disabilities.  Both the report 
of VA examination in November 1995 and the medical statement 
of the veteran's treating physician in February 1996, 
indicate that the veteran had multiple strokes along with his 
diabetes mellitus and heart disease, which rendered him chair 
bound and frequently confused.

There is no competent evidence of record demonstrating that 
the veteran's service-connected disabilities rendered him 
unemployable.

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record at the time of the veteran's death shows that the 
veteran did not satisfy the criteria for a total disability 
evaluation based on unemployability, due to service-connected 
disabilities at that time.

While the veteran was entitled to a combined schedular 
evaluation of 70 percent at the time of his death, the 
medical evidence fails to document unemployability at that 
time due to service-connected disabilities.  Again, there is 
no opinion or finding that the veteran could not secure and 
maintain a substantially gainful occupation due to service-
connected disabilities.

Moreover, the Board notes that a TDIU had been denied by the 
RO in April 1987.  At that time, the veteran was found to be 
severely disabled secondary to diabetes mellitus and 
residuals of cerebral thrombosis with hemiplegia.  Again, 
there is no evidence demonstrating unemployability due to any 
service-connected disabilities.  Nor does the record contain 
any employment or personnel records showing that any service-
connected disabilities render the veteran unemployable in any 
previous occupation.  

The Board recognizes the appellant's assertion that the 
veteran was found incompetent for payment of VA benefits due 
to his service-connected disabilities.  As a layperson, 
however, she is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical symptoms and 
severity.  Thus, the appellant's assertion does not 
constitute competent medical evidence that the veteran was 
unemployable due to service-connected disabilities at the 
time of his death.

Hence, a total rating for compensation purposes based on 
unemployability is denied.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.


VI.  Legal Analysis-Whether the June 1996 Rating Decision
was Clearly and Unmistakably Erroneous (CUE)

Finally, the veteran argues that the RO committed CUE by 
failing to consider claims of a higher evaluation for the 
service-connected psychoneurosis and entitlement to a TDIU in 
its June 1996 decision.  In this respect, it is argued that 
the report of VA examination in 1995 demonstrated that the 
veteran met the criteria for a higher evaluation for the 
service-connected psychoneurosis, and that the veteran felt 
hopeless somewhat because he could not work anymore.

The Board accepts the appellant's characterization of the 
facts above.  As a matter of law, however, she fails to state 
a claim for which relief can be granted.  There are two 
statutory exceptions to the finality rule.  First, a claimant 
may seek to establish that a decision never became final 
under 38 U.S.C.A. § 5108 and, second, a claimant may attack a 
final decision collaterally by establishing that the final 
decision is subject to revision based upon CUE, pursuant to 
38 U.S.C.A. § 5109A (RO) and/or 38 U.S.C.A. § 7111 (Board).  
See Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

In order to revise a decision on the basis of CUE, there must 
be a final decision addressing the claim.  See 38 C.F.R. § 
3.105(a) (2002) (a prior final denial must be reversed or 
amended when evidence establishes CUE).  The Court has 
specifically held that an RO's failure to adjudicate an 
informally raised TDIU claim did not constitute a final 
disallowance of the claim and, therefore, there was no final 
adverse decision subject to CUE attack.  Norris v. West, 12 
Vet. App. 413, 419-22 (1999).  Rather, the question to be 
properly addressed is whether a reasonably raised claim 
remained pending at the RO.  Id.

The appellant essentially asserts that the RO failed to 
adjudicate reasonably raised claims of a higher evaluation 
for the service-connected psychoneurosis and of entitlement 
to a TDIU; each of these matters was properly addressed in 
the Board's earlier remand.

The Board holds, as a matter of law, that the RO's failure to 
adjudicate claims for a higher evaluation for the service-
connected psychoneurosis, and for entitlement to a TDIU in 
June 1996 does not constitute a final adverse decision 
subject to CUE reversal or revision.  The CUE claim, 
therefore, must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

A 50 percent rating is granted for the service-connected 
psychoneurosis, for accrued benefit purposes, subject to the 
regulations applicable to the payment of monetary awards.

Entitlement to a TDIU, for accrued benefit purposes, is 
denied.

The claim that the RO's failure to adjudicate claims for a 
TDIU and for a higher evaluation for the service-connected 
psychoneurosis in June 1996 constitutes CUE, is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

